NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED-RELEASE CAPSULE PATENT
LITIGATION

EURAND, INC. (NOW KNOWN AS APTALIS
PHARMATECH, INC.), CEPHALON, INC.,
AND ANESTA AG,

Plaintiffs- Appellees,

V.

IMPAX LABORATORIES, INC.,
Defendant-Appellant,

AND

MYLAN INC. AND MYLAN PHARMACEUTICALS,
INC.,

Defendants-Appellees,
AND

PAR PHARMACEUTICAL INC. AND TWI
PHARMACEUTICALS INC.,

Defendants.

2012-1280

EURAND V. IMPAX 2

Appeal from the United States District Court for the
District of Delaware in case no. 09-MD-2118, Judge Sue
L. Robinson.

ON MOTION

ORDER

Eurand, Inc. et a1. move to partially dismiss Impax
Laboratories, Inc.’s appeal, and seek a stay of the briefing
schedule. Impax opp0ses. Eurand replies.

The court notes that Eurand served its brief on May
22, 2012.

With respect to the motion for partial dismissal, we
deem it the better course to deny the motion and for
Eurand to put its jurisdictional arguments in its brief.

Accordingly,
IT Is ORDERED THAT:

The motion is denied.

FoR THE CoURT

NAY 31 2012 /S/ Jan H@rbaiy
Date J an Horba1y
Clerk

cc: Debra J. McComas, Esq. F"_ED

John R. Lane, Esq. u_g_ggug~rg\=,,¢'\pr_p_lr§,e_qs§cj

James W. Wallace, Jr., Esq. THEFEDEP " "U
823  3 ZUI"

JAN HUBBALY

CLERK